Exhibit 10.42
 
TEAMING AGREEMENT
 
BY AND BETWEEN
OXYSURE SYSTEMS, INC.
AND
PPAVIATION CORP.
 
SECTION
 
A.
Basis of the Agreement

B.
Definitions

C.
Purpose and Formation of Teaming Arrangement

D.
Term, Termination, and Breach of the Agreement

E.
Parties Resources

F.
Marketing Effort

G.
Ownership of Technology/Right in Invention Patents, Copyrights

H.
Confidentiality and Non-Disclosure

I.
Warranties

J.
Set-up and Training

K.
Travel Expenses

L.
Equipment

M.
Proposal Activities and Issues

N.
Alternative Dispute Resolution

O.
Notices

P.
Selling to Third Parties

Q. 
Assignment of Agreement

 
A.  BASIS OF THE AGREEMENT


This non-exclusive teaming agreement (hereinafter referred to as the
“Agreement”) is entered into on this 25 th day of March , 2013 (the “Effective
Date”) by and between OxySure Systems, Inc., located at 10880 John W. Elliott
Drive, Suite 600, Frisco, Texas 75033 (hereinafter referred to as “OXYS”); and
PP Aviation Corporation, located at 62 Stutzman Road, Bowmansville, NY
14026-1046, herein referred to as “PPA” (OXYS and PPA may hereinafter be
referred to collectively as the “Parties” or individually as a “Party”) and
concerns the Parties pursuit of various potential business opportunities
hereinafter referred to as “Business Initiatives”.   It is anticipated that
efforts relating to specific Business Initiatives, identified in Exhibit I, as
amended from time to time, will ultimately result in contract(s) between the
Parties. It is also anticipated that this Agreement is a precursor to the
Parties further discussions regarding the acquisition by OXYS of fifty one
percent (51%) or more of the of the capital stock of PPA.
 
 
1 | Page

--------------------------------------------------------------------------------

 
 
The Parties agree as follows:
 
B.  DEFINITIONS
 
1.  “Customer” means one who buys goods and/or services.  
 
2.  “Teaming Arrangement” means the business relationship between OXYS and PPA,
established pursuant to this agreement.
 
3.  “Workshare” means allocation of work between the Parties developed by the
Parties as each initiative is developed.
 
4.  “Business Initiative” means a bona-fide business opportunity described by a
Statement of Work and with potential customers or markets identified and a
general statement of the roles envisioned for each Party.  The Party proposing
the Business Initiative pledges to expend effort to research, develop, and
otherwise pursue that Business Initiative.  A Business Initiative must be signed
by both Parties and must identify which Party is the proposing Party.
 
C.  PURPOSE AND FORMATION OF TEAMING AGREEMENT
 
The purpose of this agreement is to establish a teaming relationship by merging
resources between the Parties for the express purpose of pursuing specific
Business Initiatives.  Nothing in this Agreement shall constitute, create, give
effect to, or otherwise imply a joint venture, pooling arrangement, partnership,
or formal business organization of any kind.  The Parties shall remain
independent contractors at all times, and no Party shall act as the agent for
the other.  The rights and obligations of the Parties shall be limited to those
expressly set forth herein.  Nothing herein shall be construed as providing for
the sharing of profits or losses arising out of the efforts of either or both of
the Parties. 
 
Neither Party will be liable to the other for any of the costs, expenses, risks,
or liabilities arising out of the other’s efforts in connection with the
performance of this Agreement.  The Teaming Agreement shall apply only to
opportunities specifically agreed to by the Parties on a case-by-case basis. 
The Parties shall identify, in Exhibit I, as amended from time to time, any
projects in which the Parties are potentially discussing teaming arrangements
pursuant to this agreement.  For each of the projects identified in Exhibit I,
as amended from time to time, the Parties shall seek to work toward a mutually
acceptable agreement, for a period not to exceed five years from the date of
this agreement for each project.  Unless and until a business agreement between
the Parties is reached for any the projects identified in Exhibit I, as amended
from time to time, there shall be no obligation to partner with the other party
or to provide remuneration or otherwise provide compensation to the other
party. 
 
Any business agreements between the Parties shall identify the details of the
Business Initiative.  Other information may be included if available such as:
other commercial entities involved down through the second tier, estimated
revenue and employment calculations, outline of partnership arrangement, and may
include contract number, specific buying office address, POC and any other
pertinent documentation.
 
No modification to this Agreement may be made without the consent in writing of
all Parties hereto.  Should any provisions contained in this Agreement be found
to be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall not be affected thereby.
 
 
2 | Page

--------------------------------------------------------------------------------

 
 
D.  TERM, TERMINATION AND BREACH OF THIS AGREEMENT
 
(1) This agreement, except for Section H, shall expire 5 years from the date of
this agreement with year to year options thereafter unless terminated earlier by
one of the following events:
 
A.  Written agreement by the Parties to terminate this agreement, or
 
B.  If any team member petitions for bankruptcy or reorganization under
bankruptcy laws, or makes an assignment of the benefit of creditors, or 
 
C. The Government’s debarment or suspension of any team member which would
preclude any team member’s participation in contracts with the Government, or
 
D.  By written notification by either party. 
 
(2) If any Party breaches or defaults any of the provisions of this Agreement,
the other Parties may provide written notice of such breach in accordance with
the NOTICES provision of this agreement.  If said Party does not cure its
performance within 15 days from the date it receives notice, then any time after
the expiration of such cure period, the non-breaching Party may give written
notice to the other(s) of its election to terminate this Agreement.  Should
there be any dispute arising under or related to this Agreement, such dispute
may be resolved as provided under provisions of the Alternate Disputes
Resolution process as defined by this Agreement.
 
(3) In the event that this Agreement is terminated, any contracts or
subcontracts resulting from efforts under this Agreement shall remain in effect,
subject to the terms and conditions therein.
 
E.  PARTIES RESOURCES


Contracts that result from a Business Initiative will express the responsibility
of each Party for providing the resources necessary to perform the contract.
            
F.  MARKETING EFFORT
 
A.  Roles
 
(I) During the course of this Agreement, the Parties shall be responsible for
and reasonably cooperate in planning and executing the Business Initiatives. 
Both Parties shall share marketing intelligence and shall identify specific
opportunities and determine appropriate strategies to acquire contracts for the
Business Initiatives under this Agreement.
 
(II) Parties shall use their best efforts to secure prime contracts for the
Business Initiatives and Parties shall support and assist each other in securing
subcontracts for the defined Business Initiatives.
 
B.  Marketing Expenses
 
Each Party shall be solely responsible for their own marketing expenses. Both
Parties will make their best efforts to have personnel available for
presentations, meetings, site visits, and other activities pursuant to the
Business Initiatives.
 
C.  Status Information
 
Each party shall keep the other party informed as to the status of all marketing
and sales issues, activities, and opportunities relating to potential Business
Initiatives during the term of this Agreement.
 
 
3 | Page

--------------------------------------------------------------------------------

 
 
D.  Customer Contacts
 
The Party bringing the Business Initiative to this agreement shall be
responsible, unless otherwise agreed to by the Parties, for all communication
with prime contract customer contacts, whether in person, in writing, by phone,
or by other means.  If communications are initiated by the Customer directly
with the Party not bringing the Business Initiative, that Party will coordinate
responses with the Party who proposed the Business Initiative.  
 
E.  Advertising and Publicity
 
Publications or releases to news media or to the general public, including
commercial advertising relating to this teaming agreement shall require all
Parties' prior written notice as well as approval by all Parties.  However, as a
public company, OXYS may be required to provide information to the media, or
general public without prior written notice to, or approval by the other Party.
However, OXYS shall at all times endeavor to obtain approval from PPA, which
approval shall not be unreasonably withheld.
 
F.  Service Names and Logos
 
Use of service names and logos shall be coordinated between the Parties and
require the agreement of the Parties.
 
G.  OWNERSHIP OF TECHNOLOGY/RIGHTS IN INVENTION PATENTS, COPYRIGHTS AND TRADE
SECRETS AND OTHER INTELLECTUAL PROPERTY
 
a.  A Party shall own rights to any technology it independently develops or has
already developed.
 
b. Each Party shall mark all independently owned proprietary materials with
designation of “proprietary” prior to the release to either Party.

H.  CONFIDENTIALITY AND NON-DISCLOSURE


a. Non-Disclosure.
 
Without the other Parties' prior, written consent, no Party shall directly or
indirectly, disclose, make available, or communicate to anyone or any entity,
other than its own employees, agents, and representatives, all or any part of
any proprietary information shared by the other Party with it during the course
of this Agreement, except as may be required by court order or overriding
federal law.  Each Party acknowledges and agrees, that the other Parties have
valuable, proprietary rights in their information and agrees to keep the other
Parties’ information strictly confidential and only disclose it to those of its
employees, agents, or representatives who have a need to know.  Before
disclosure, each Party shall advise any such employees, agent, or representative
to whom such disclosure is made of this Agreement and require any such employee,
agent, or representative to agree to abide by the terms of this Agreement and
keep all disclosed information confidential. This covenant of confidentiality
and non-disclosure shall apply to written materials and information, and to
information imparted verbally.
 
b. Return of Written Materials. The Parties acknowledge that any such
information will be shared for the sole purpose of determining if there is a
basis for agreement between the Parties. Neither Party is hereby granting the
other any right or license with respect to any shared information. If the
Parties fail to reach agreement, each Party shall return to the other any
written materials or information given to it (and copies made by it) or affix in
writing that such materials or information has been destroyed. If agreement is
not reached, any Party shall not use in any way for its benefit or any other
person’s or entity’s benefit any such information or materials shared with it
without the other Parties’ written consent.
 
 
4 | Page

--------------------------------------------------------------------------------

 
 
c. Term. The non-disclosure terms to this Agreement shall be in effect for a
period of five years from its date of execution with year to year options, if
exercised, or three years from termination of this teaming agreement, whichever
is longer.
 
d. Applicable Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the Federal Government of the United States of
America.
 
I. WARRANTIES
 
Each of the Parties agrees to perform their responsibilities under this
Agreement and any contract resulting from Business Initiatives consistent with
good commercial practices.  No other warranties, expressed or implied, will be
provided by the Parties to the customers under said agreement unless otherwise
agreed to by the Parties.
 
J. SET-UP AND TRAINING
 
If set-up and training is required, the Parties shall mutually decide which
party shall be responsible for operation set-ups and training of personnel in
order to perform any contracts resulting from this Agreement.   Training may be
conducted at any of the Parties' sites depending on the nature of the training. 
 
K. TRAVEL EXPENSES
 
All Parties shall be responsible for their own travel expenses under this
agreement.   
 
L. EQUIPMENT/MATERIALS
 
For each Business Initiative, the Parties will identify the equipment and
materials required as this information becomes known.  Responsibility for the
provisioning of the required equipment and materials will be decided by the
Parties as part of contract negotiations.  
 
M. PROPOSAL ACTIVITIES AND ISSUES
 
a. Prime Contract Proposals
 
The Parties will agree upon which party shall be responsible for preparation of
proposals to the customer.  Each Party shall provide support and assistance as
may reasonably be requested by the other Party.
 
b. Project Agreement
 
The Parties agree to work together and not separately pursue projects identified
in Exhibit I, as amended from time to time.  The Parties’ commitment not to
separately pursue any projects identified in Exhibit I, as amended from time to
time will be in effect:  (a) through negotiations, award and performance of the
contract resulting from the Parties’ collaboration on projects identified in
Exhibit I, as amended from time to time; (b) until such time as the award is
made to some other party; (c) until this agreement is terminated in writing by
either party, by giving 90 days notice; or (d) until the expiration of this
teaming agreement. 
 
 
5 | Page

--------------------------------------------------------------------------------

 
 
c. Prime Contract Negotiations
 
Prime Contract negotiations shall be the primary responsibility of the Party who
has been mutually agreed to be the prime contractor, or who has been mutually
agreed to negotiate the prime contract.  The Parties agree to support each other
as may be reasonably required by either Party. The Parties agree to keep each
other reasonably advised as to the status of any prime contract negotiations. 
In the event that the Prime Contract customer requests clarification and/or
changes that impact a Party’s portion of the proposal, that Party agrees to
promptly respond to same.  
 
N. ALTERNATIVE DISPUTE RESOLUTION
 
The Parties to this agreement agree to attempt in good faith to resolve any
conflicts disputes, or claims arising out of this Agreement by negotiation
between senior executives or officials.  If applicable, Parties agree to
consider the utilization of Alternative Dispute Resolution (ADR) procedures in
situations concerning disputes between the Parties. 
 
O. NOTICES
 
Any notice, demand, request, statement or other writing required or permitted by
this Agreement shall be deemed to have been sufficiently provided when received
by confirmed telephonic facsimile or sent via registered mail as follows:


OxySure Systems, Inc.
    
PP Aviation Corporation
ATTN: Julian Ross
    
ATTN: Lee Delellis
10880 John W. Eliott Drive
    
62 Stutzman Road
Suite 600
    
Bowmansville, NY 14026-1046
Frisco, Texas 75033
    
 

 
P. SELLING TO THIRD PARTIES
 
In no event does this Agreement limit or restrict the rights of the Parties in
quoting, offering to sell or selling to others, any items/services or standard
regularly offered products/services not specifically stated in this Agreement.  
This Agreement is intended to protect the Business Initiatives arising from the
combined efforts of the Parties and proprietary or confidential information of
this Teaming Agreement.
 
Q. ASSIGNMENT OF AGREEMENT
 
This agreement may not be assigned or otherwise transferred by any party in
whole or in part without the express prior written consent of the other
parties.  In the event any Party shall change its corporate name or merge with
another corporation, assignment shall be mutually agreed upon by all Parties.
 
 
6 | Page

--------------------------------------------------------------------------------

 
 
This agreement shall be binding and effective upon execution by all Parties.


OXYS, OxySure Systems, Inc.
 
By:
______________________________
Title:
_____CEO_____________________
Date:
___3/28/13_____________________
 
PPA, PPAviation Corp.
   
By:
______________________________
Title:
______________________________
Date:
______________________________

 
 
7 | Page

--------------------------------------------------------------------------------

 
 
EXHIBIT I - BUSINESS INITIATIVES
 
1. This Exhibit represents the project(s) currently being pursued by the Parties
pursuant to this teaming arrangement.  Unless and until a business agreement is
reached between the Parties regarding the identified project(s), there is no
obligation by either party to provide remuneration or compensation to the other
party.  Any business agreements agreed by the Parties shall specify the
arrangements between the Parties for each project identified.


Kitting and Sub-Assembly Supply to Prime Contractor, Knight Aerospace Products,
Inc. in connection with the following:


1660 - OXYGEN SYSTEM, AIRCRAFT, C-17 AIRCRAFT
Solicitation Number: SPE4A7-13-R-0002
Agency: Defense Logistics Agency
Office: DLA Acquisition Locations
Location: DLA Aviation - BSM


Solicitation Number:
SPE4A7-13-R-0002
Notice Type:
Presolicitation
Synopsis:
Added: Oct 18, 2012 2:58 pm
 
As cited in pre-solicitation notice SPE4A7-12-R-0453 amendment dated 10/15/2012,
solicitation number SPE4A7-12-R-0453 was changed to SPE4A7-13-R-0002.


NSN 1660-01-601-8129, Solicitation SPE4A7-13-R-0002, PR 0045247066. This
proposed Definite Quantity Contract is for a Oxygen System, Aircraft. Requested
quantity is 489 KT. The procurement item description cites Knight Aerospace
Products, Inc. P/N 20465-1. The approved source for this item is Knight
Aerospace Products, Inc., CAGE 0TF60. This procurement is Unrestricted, Other
Than Full and Open Competition. This procurement is FOB Destination with
Inspection and Acceptance at Origin. The required delivery is 174 days ARO. Item
is life support equipment. Configuration Control applies. This is not a Critical
Safety Item. Export control certification is required. Automated Best Value
System (ABVS)/ Past Performance Information Retrieval System (PPIRS) applies. A
copy of this solicitation will be available via the DIBBS website
https://www.dibbs.bsm.dla.mil/ on the issue cited in the RFP.


OXYS, OxySure Systems, Inc.
   
By:
______________________________
Title:
___CEO_______________________
Date:
___3/28/2013___________________

 
PPA, PPAviation Corp.
 
By:
______________________________
Title:
______________________________
Date:
______________________________

 
 
8 | Page

--------------------------------------------------------------------------------